        Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 1 of 21



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                               )
UNITED STATES OF AMERICA                       )
                                               )
                   v.                          )
                                               )   Criminal No. 15-10076-ADB
WILLIAM FACTEAU,                               )
PATRICK FABIAN                                 )
                                               )
                    Defendants.                )
                                               )

    GOVERNMENT'S SENTENCING MEMORANDUM AS TO PATRICK FABIAN

       The United States submits this memorandum in support of the following sentencing

recommendation for Defendant Patrick Fabian: five months of incarceration, followed by five

months of home confinement, one year of supervised release, a fine of $500,000, and a special

assessment of $250. The Government’s recommendation is justified by Fabian’s direct and

personal involvement in distributing the Stratus for drug delivery, by his abuse of a position of

trust, and by his extensive and hands on approach in directing those beneath him in the sales

organization to distribute adulterated and misbranded Stratus devices.

       As the Court recognized in denying Defendants’ post-trial motions, the evidence at trial

“clearly demonstrated that Defendants directly and personally participated in the charged

conduct.” United States v. Facteau, 2020 WL 5517573, at *18, FN 140 (D. Mass. Sept. 14,

2020). This is not a case where the jury convicted Fabian based solely on his position as a

responsible corporate officer. As the Vice President of Sales for Acclarent for over 4 years,

Fabian was involved in the key decision to go forward with the launch of the Stratus in 2008

knowing it offered no clinical benefit as a spacer with saline and knowing that it was specifically

designed to slowly elute Kenalog 40 (not saline, which ran out in minutes). He was instrumental

in overseeing and helping to implement a training and sales program under which representatives
         Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 2 of 21



 (a) were told how to sell the Stratus as a drug delivery device, and (b) were never told how to

 sell the Stratus for its only cleared intended use – as a spacer with saline. Fabian was not just a

 passive participant who was aware of criminal conduct. He was not simply negligent in failing

 to prevent that conduct. Instead, he was an instrumental force in orchestrating the conduct of an

 entire sales organization that resulted in the distribution of approximately $40 million worth of

 misbranded and adulterated Stratus devices. To hold him accountable for his actions and to send

 a message to other health care executives who attempt to sidestep the FDA and ignore the advice

 of their compliance departments, he should be sentenced to a period of incarceration.

I.      SUMMARY OF EVIDENCE

        Facteau and Fabian caused illegal sales of the Relieva Stratus Microflow Spacer

 (“Stratus”) for intended uses for which it had not been cleared or approved by the FDA. Stratus

 was a medical device for implanting a small balloon with micropores in an individual’s sinuses.

 Facteau and Fabian knew the Stratus was designed and intended to provide sustained delivery of

 drugs – in particular, steroids – to the sinuses. Both knew it did not work for the use for which

 the FDA had cleared it: as a spacer with saline. From about 2008 through 2011, Facteau and

 Fabian caused the Acclarent sales and marketing teams to sell the Stratus intending that it be

 used as a steroid delivery device.

        Throughout that period, as the Vice Present of Sales and later Vice President of

 Worldwide Sales and Training, Fabian directed – and was personally involved in – a sales

 program: (1) that taught Acclarent sales reps to sell the Stratus as a drug delivery device, (2) that

 provided promotional materials showing the product used only with Kenalog or a milky white

 substance that mimicked the look of Kenalog, (3) that rewarded and promoted sales

 representatives who successfully sold the Stratus as a drug delivery device and used (and shared)

 homemade marketing materials that focused on drug delivery, and (4) that failed to provide any

                                                   2
           Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 3 of 21



training on how sales reps should sell the Stratus for its only cleared use as a spacer with saline.

The testimony of the seven sales representatives who testified at trial, as well as the recordings of

two sales representatives-turned-managers made this clear.

                 Facteau and Fabian Launched the Stratus Intending It to Be
                      Used for Steroid Delivery Without FDA Clearance

       Facteau, Fabian and others at Acclarent launched the Stratus in early 2008 even though

they did not have FDA clearance for the device to be used for drug delivery. They only intended

the device to be used for drug delivery. Under the direction of Fabian and Facteau, from about

February 2008 through 2011, Acclarent distributed the Stratus to physicians intending that they

use it for steroid delivery and for implantation longer than 14 days, while purporting to distribute

it for its FDA-cleared use as a spacer with saline.

            Facteau and Fabian Helped Position Stratus as a Drug Delivery Device
               Through Internal Training and External Promotional Materials

       In the summer of 2008, Facteau and Fabian prepared for a full commercial launch of the

Stratus and began the process of positioning the Stratus – through internal training materials and

external promotional materials – as a drug delivery device. Sales and promotional materials

provided to the Acclarent sales force did not promote the Stratus it for its FDA-cleared intended

use as a spacer. Instead, those materials promoted the Stratus to deliver a fluid to bathe the

sinuses. The primary Stratus sales brochure given to sales representatives had a picture of the

Stratus inflated with a milky white substance intended to look like Kenalog-40 – not clear saline.

The only video of the Stratus given to the sales force to use showed the device being used to

deliver Kenalog 40. 1 Beginning in late summer 2008, under the direction of Fabian, Acclarent



       1
        GX2424 (Stratus targeted local bathing brochure); GX664 (video of Stratus being used
with Kenalog); GX684 (powerpoint showing multiple photos of Stratus containing milky white
substance).
                                                  3
           Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 4 of 21



representatives began sharing these promotional pieces with doctors to whom they were selling

the Stratus as a steroid delivery device. No tools were provided to Fabian’s sales force to assist

them in highlighting the benefit of using the Stratus for its cleared use as spacer with saline.

       Also, on September 16, 2008, Facteau conducted two nationwide conference calls with

the entire sales force and with Fabian in attendance.2 Facteau’s notes indicate that he planned to

tell Fabian’s sales force to talk to physicians about using Stratus with Kenalog to provide for a an

“opportunity for a pharmacological approach” to sinusitis.3 The sales force was not instructed

on how to sell the Stratus for its only cleared use – as a spacer with saline.

          Fabian’s Involvement in Overseeing and Executing a Training Program
        and Sales Program Aimed at Selling the Stratus as a Device to Deliver Drugs.

       As the company’s most senior sales executive, Fabian directed and personally

participated in Acclarent’s sales training program. That program provided zero guidance on how

to sell the Stratus for its cleared intended use as a spacer with saline. Sales representatives who

testified at trial described Fabian’s hands-on approach (which included one-on-one field rides

with sales reps) and the “intense” new hire sales training sessions he attended and oversaw.

Those training activities included presentations and role plays positioning the Stratus as way to

provide targeted medical therapy – i.e., steroids – to the sinuses:

                Sales representative Eric Krinsky described how it was “unusual” to see a Vice
                 President of Sales attend new hire sales training the way Fabian did. He
                 explained how Fabian would stand at the back of the classroom and participate in
                 role plays. He described how Fabian and others at the training taught to him that
                 the holes in the Stratus were designed specifically to elute Kenalog over time and
                 that the selling point of the Stratus was that it provided “targeted therapy” –
                 meaning the delivery of Kenalog (“triamcinolone”). Krinsky also testified about
                 the role plays Fabian personally participated in at new hire training and the
                 probing question strategies he learned that were aimed at getting the doctors to

       2
         See GX959
       3
         See GX2550_001; See United States v. Facteau, 2020 WL 5517573, at *7 (D. Mass.
Sept. 14, 2020).
                                                  4
           Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 5 of 21



                 realize the need for targeted medical therapy. No guidance, however, was
                 provided during the new hire training about how the device could work
                 successfully as a spacer.4

                Kevin Convery, a sales representative who was later promoted to sales training
                 manager, described a presentation he gave 4-6 times at the new hire trainings in
                 which he taught recently-hired sales reps how to sell the Stratus as a drug delivery
                 device to provide “targeted medical therapy.” Despite providing this presentation
                 multiple times at new hire trainings no one ever told him to stop giving it.5

                Sales representative Benjamin Steffen described attending the “intense” 2-week
                 new hire training and how Fabian attended the classroom portion of the training,
                 overseeing it from the back of the classroom. Steffen explained that, during the
                 entire training attended by Fabian, he was never taught that the Stratus had any
                 benefit as a spacer to hold open a space or elute saline.6

       Outside of the formal new hiring training, the evidence at trial showed that Acclarent’s

training in the field focused only on Stratus’s ability to deliver drugs. With Fabian’s knowledge,

sales representatives training physicians on how to use Stratus were provided supplies so they

could demonstrate the Stratus in way that “mimicked” its use with Kenalog.7 According to sales

representatives in Fabian’s organization, no one at the company trained them on how Stratus to

recommend the Stratus as a spacer with saline or how it could be beneficial for that cleared use.8

This omission regarding the benefit of the Stratus as a spacer with saline stood in stark contrast




       4
          Krinsky Tr. 10:25-27, 34. Throughout this memorandum, the Government cites to the
transcripts by identifying the witness who was testifying (here, Krinsky), the day of trial as
identified on the front page of the transcript (here, Day “10”), and the page number (here, pages
25-27).
        5
          Convery Tr. 9:110; see GX1364.
        6
          Steffen Tr. 7:80-82.
        7
          See GX1402 (training protocol sent to sales force, with a copy to Fabian, showing
coffee creamer would be used for Stratus training); Logan Tr. 10:62 (describing how Stratus was
demonstrated with physicians using white coffee creamer, which mimicked the look of
Kenalog); Convery Tr. 9:50.
        8
          See Logan Tr. 10:65; Ader Tr. 11:26; Vanderkarr Tr. 5:42.
                                                  5
              Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 6 of 21



to conference calls inviting the entire sales force to hear a colleague’s talk track positioning the

Stratus as device to deliver drugs.9

          One of the largest events on the calendar for Fabian’s sales force was Acclarent’s

National Sales Meeting held in January of each year. Fabian attended and presented at the

January 2009 edition of this meeting – just months after the full launch of the Stratus.10

Consistent with the new hire training Fabian oversaw and the informal field training of which he

was aware, the training at the National Sales Meeting positioned the Stratus as a drug delivery

device.

                   One session saw a sales representative, Mollie Vanderkarr, on stage doing a role
                    play where she positioned the Stratus as drug delivery device. Rather than
                    cautioning Vanderkarr, Fabian personally praised her for her performance. She
                    was later promoted to a regional manager in the sales organization after
                    interviewing with Fabian.11

                   In another session, a physician gave a presentation using a powerpoint, edited by
                    members of the marketing department and sent to Fabian in advance, which
                    discussed using Stratus with steroids, asking the question: “What is the benefit of
                    targeted bathing of the frontal sinus with steroid?”12

                   In yet another session, two sales representatives gave a powerpoint presentation in
                    front of the entire Acclarent sales force in which they positioned the Stratus as a
                    way to “melt away” polyps and “quiet the mucosa” – something the sales
                    representatives understood required the use of Kenalog-40. Fabian was provided
                    the slide deck used in advance of this presentation.13




          9
          See GX1053; GX1518; Convery Tr. 9:64-71 (Convery explaining that he described how
he sold the Stratus on the sales conference call in the same way he described it in GX1518,
which was as a drug delivery device); Convery Tr. 9:71 (there were no sales force meetings
where the benefit of Stratus as a spacer with saline was discussed).
        10
           See Logan Tr. 10:106; Convery Tr. 9:73.
        11
           See Convery Tr. 9:82; Vanderkarr Tr. 5:102, 114, 140-41.
        12
           See GX1155 (presentation by Dr. Brandeisky sent to Fabian)
        13
           See Logan Tr. 10:112; GX 1166; GX1156 (sales representatives’ presentation sent to
Fabian)
                                                     6
        Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 7 of 21



       Later during the meeting, an Acclarent regulatory employee told those in attendance to

only sell for cleared or approved uses, not to train physicians to use products inconsistent with

their cleared indication, and not to solicit and prompt customer questions regarding off-label

uses.14 This made one sales representative uncomfortable because, as she described it, the entire

probing sequence of questions taught was aimed at using Stratus with Kenalog.15 Another sales

representative testified that the sales training and regulatory training he received were

inconsistent. In selling Stratus, however, he followed “the sales force training” because:

            That’s what I was told to do … That’s how we were trained. …[T]here
            was a lot of pressure to sell Stratus, and if you didn’t follow the training and
            strategies that were given to you by the company and you stayed on the
            FDA, you wouldn’t have sold the Stratus. It was never used with saline. It
            was only used with Kenalog-40.

Ader Tr. 11:34-35; Id. at 58 (“Management from all levels … your managers were telling you to

sell the product and sell the product with drug delivery”.)

       Not surprisingly, these messages from (1) the 2008 product launch call with Facteau and

Fabian, (2) the new hire training overseen by Fabian, and (3) the National Sales Meeting

attended by Fabian were reinforced in numerous ways throughout the Acclarent sales force:

               Sales reps created and shared marketing materials and messages that positioned
                the Stratus as a drug delivery device.16




       14
           See GX11172 (regulatory slides); Logan Tr. 10:116-17; Ader Tr. 11:33-35.
       15
           Logan Tr. 10:116-17.
        16
           See, e.g., GX817 (Logan sales tool); GX1518 (Convery sales tool); GX1 & GX2491
(FESS by Numbers presentations); GX1648 (sales rep email discussing how Stratus would melt
away polyps); GX1573 (email from manager to team of sales reps encouraging them to push
Stratus as a way to “treat” the sinus); GX2284 (transcript of Total Ostomy talk given by sales
representative Tim Steele).
                                                   7
        Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 8 of 21



                Experienced representatives led conference calls with collections of sales
                 representatives to discuss how they sold the Stratus for use with Kenalog.17

                Successful sales representatives who touted the Stratus as a drug delivery device
                 were rewarded, promoted, and their colleagues were encouraged to seek them out
                 and learn their techniques.18

                Fabian and sales managers under him encouraged their sales representatives to
                 “get in front” of those successful reps who were selling the Stratus as a drug
                 delivery device.19

            Fabian’s “Ride Alongs” with Sales Representatives After Which he Encouraged
                      Them to Sell the Stratus for Medical Management

       Fabian also personally and directly encouraged sales representatives to position the

Stratus as a drug delivery device. In numerous instances, he rode along with sales

representatives in the field as they sold Acclarent products. After these “ride-alongs,” Fabian

would follow up in writing with his charges, telling them, among other things, to position the

Stratus as an extension of “medical management” – a reference to using Stratus with drugs.20


       17
           See, e.g. Bilsbury Tr., 11:91-92 (discussing regional conference call where sales rep
Tim Steele described to other reps and a manager how he positioned the Stratus as a device to
delivery Kenalog); GX1053; GX1059; Convery Tr. 9:60-67, 69-71 (describing conference call to
which entire Acclarent sales force was invited in which Convery discussed his Stratus Talk track,
which described it as a device to deliver steroids (GX1518 (Convery sales tool)).
        18
           See Steffen Tr. 7:124 (Jason Elmore, author of FESS by Numbers, promoted to
director of education); Bilsbury Tr. 11:91 (Tim Steele, originator of Total Ostomy talk
(GX2284), was once a sale representative and later promoted to manager); Convery Tr. 9:120
(Kevin Convery, author of GX1364, which touted Stratus as a device to provide targeted medical
therapy, was promoted to manager of sales training).
        19
           See Steffen Tr. 7:105-110 (Fabian would send emails to regional managers saying
“look at what Elmore is doing”); Convery Tr. 9:108 (Elmore gave FESS by Numbers
presentation to 35-40 sales reps at a time); Bilsbury Tr. 11:75, 85 (told to speak with Elmore by
Bob Wood; told by manager Mollie Vanderkarr to circulate transcript of Elmore’s FESS by
Numbers talk to Ohio Valley sales team).
        20
           See GX1538 (Fabian email to sales rep noting “Stratus is just an extension of medical
management / a delivery system…”); GX1290 (same); GX1225 (same); GX1488 (same);
GX1238 (same); GX1318 (same); GX1640 (same); see also Ader Tr. 11:35-37 (understood
Fabian’s email to direct the sale of the Stratus as a medical management device); Bilsbury Tr.
11:72-73 (testifying about email from Fabian suggesting use of talk track regarding treating
polyps with Stratus, which Bilsbury knew meant using Kenalog).
                                                  8
        Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 9 of 21



             Fabian’s Direction to the Sales Force to Continue to Sell the Stratus
      After Johnson and Johnson Directed That the Product Be Moved to Catalog Only

       Even after Johnson & Johnson purchased Acclarent in 2010 and directed that the Stratus

be placed on “catalog only” status in recognition of its extensive off-label use, Fabian – in direct

contradiction of Johnson & Johnson’s explicit directive to stop all promotion of the product –

continued to direct Acclarent employees to market the Stratus in a July 2010 email, explaining

that “declining Stratus business (ignoring stratus business) has shown a strong correlation to

declining core business.” Months after the catalog-only decision, in August 2010, Fabian

forwarded to his sales managers an email explaining that “successful reps continue to sell

Stratus, which in turn drives BSP sales.”21

II.    GUIDELINES CALCULATION

       A.      As the Court Recognized, the Evidence at Trial Established that the Criminal
               Activity Involved More Than Five Participants and Was Otherwise Extensive
               Under USSG § 3B1.1(a).

       The evidence at trial demonstrated that Facteau and Fabian directed the criminal conduct

for which they were convicted and that most, if not all, of the Acclarent sales force carried out

that conduct. Thus, Fabian and Facteau were organizers and leaders of criminal activity that

involved five or more participants and was otherwise extensive under USSG § 3B1.1(a).

       The evidence showed that the Fabian-led sales force of over 100 representatives and

managers was trained to sell the Stratus – and did sell the Stratus – solely for a use that they

knew the FDA had not cleared: as a drug delivery device with Kenalog-40.22 Sales




       21
          See GX1949, GX2064.
       22
          See, e.g., GX959 (invitation to September 2008 national conference call held by
Facteau and attended by Fabian where entire Acclarent sales force received direction on how to
position Stratus as drug delivery device); GX2550_001 (Facteau’s notes for September 2008
national conference call reflecting that he planned to talk about using Stratus with Kenalog-40 to
                                                  9
        Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 10 of 21



representatives and managers testified at trial that they were trained and encouraged – in some

instances by Fabian personally – to sell the Stratus for steroid delivery. They learned from their

training that the Stratus did not work for its FDA-cleared use as a spacer with saline:

          Molly Vanderkarr, sales representative and manager: Vanderkarr Tr. 5:123-24 (she
           understood a manufacturer may sell products only for cleared/approved uses, she
           never sold Stratus for its cleared intended use); Vanderkarr Tr. 5:143-44 (she did not
           want to put her off-label discussions in writing because she knew they were wrong;
           for this reason, she told sales representative Jason Elmore to remove the word “drug”
           from an email, while still intending the same message); Vanderkarr Tr. 6:15-17 (sales
           talk by sales representative Tim Steele recommended the Stratus as steroid delivery
           device and was discussed as successful in calls with Fabian); Vanderkarr Tr. 7:35-37
           (she sold more than $1 million of Stratus); Vanderkarr Tr. 7:49-50 (she did not sell
           the Stratus solely for its FDA-cleared indication); Vanderkarr Tr. 7:61-63 (no one in
           the sales force followed regulatory training in selling Stratus; throughout time she
           sold Stratus, she encouraged doctors to use it with Kenalog-40).

          Kevin Convery, sales representative and trainer: Convery Tr 8:203; Convery Tr. 9:17
           (the Acclarent R&D team, including Dan Latimer, Dan Harfe and/or John Chang,
           described the device to doctors as a drug delivery device); Convery Tr. 9:32-35 (he
           prepared sales material discussing Stratus’s use for drug delivery and shared that tool
           (GX1518) with physicians, other sales representatives, and managers).

          Barbara Logan, sales representative: Logan Tr. 10:66 (she never recommended
           Stratus for FDA-cleared use); Logan Tr. 10:72 (she understood it was designed for
           bathing w/ Kenalog).

          Bradford Ader, sales representative: Ader Tr. 11:34 (he never sold Stratus for cleared
           or approved intended use, his sales training was inconsistent with the regulatory
           training); Ader Tr. 11:37, 59 (Fabian rode with him on sales calls; he followed
           Fabian’s direction to sell Stratus for medical management / drug delivery, the
           direction from management was to sell the device for drug delivery).

          Norman Bilsbury, sales representative: Bilsbury Tr. 11:74 (he understood Stratus was
           designed for use with Kenalog, this was consistent message in training and sales talks
           “FESS by the Numbers” that Elmore created and taught to sales representatives);
           Bilsbury Tr. 11:85 (he used FESS by Numbers presentation to sell Stratus for drug
           delivery and it improved his business); Bilsbury Tr. 11:90-95 (he heard “Total
           Ostomy” sales talk Tim Steele created and it sold Stratus for drug delivery
           (GX2284)).

          Eric Krinsky, sales representative: Krinsky Tr 10:24-26; 33-34 (the Acclarent sales

provide “an opportunity for a pharmacological approach”); GX 2533 at 28-29 (listing sales unit
employees)
                                                10
       Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 11 of 21



            training staff, including Fabian and other managers, “taught” the sales reps that the
            Stratus was intended to be used with Kenalog; he was not taught that the Stratus had
            any clinical benefit as a spacer; he was taught that the “selling point” of the Stratus
            was “targeted medical therapy” with Kenalog-40; no one at Acclarent told him
            Stratus had clinical benefit as a spacer with saline).

           Benjamin Steffen, sales representative: Steffen Tr. 7:87 (he was never trained about
            any clinical benefit of Stratus as a spacer and knew that saline “came right out”).

           The evidence at trial also included two, lengthy audio recordings and talk tracks that
            sales representatives Jason Elmore, Tim Steele and others used to sell the Stratus as a
            steroid delivery device.23

       While the testimony from just these seven witnesses shows that criminal activity

involved more than five participants and was otherwise extensive, the evidence at trial

showed that the scheme was far broader: the entire Acclarent sales force understood

from Defendants Facteau and Fabian that they were to sell the Stratus as a drug delivery

device – a use for which they knew it was not FDA-cleared. See Facteau, 2020 WL

5517573, at *7 (describing 2008 conference call Facteau held with the entire sales force,

including Fabian, and Facteau’s notes indicating he planned to tell the sales team to talk

to physicians about using the Stratus with Kenalog).




       23
           GX0001 (Elmore’s FESS by the Numbers presentation); GX1425.001-002 &
1423 (Audio recording of FESS by the Numbers). Fabian praised Jason Elmore, the
author of FESS by Numbers, and the Acclarent sales force noticed and used it. See e.g. 5
Trial Tr. 159-160 (Vanderkarr: put her name on Elmore’s slides to use with a surgeon for
a presentation); 7 Trial Tr. 122-123 (Steffen: regional managers encouraged the sales
representatives to “get in front of [Elmore] … to learn from him” and Fabian specifically
wrote emails about Elmore’s approach, which included telling surgeons how to use the
Stratus as a drug delivery device); 10 Trial Tr. 48-41 (Krinsky: testifying that his
manager, Jason Elmore, wanted “all of his reps” to study Elmore’s “Fess by Numbers”
presentation – which touted the use of Stratus as a drug delivery device – so that they
could give it to customers); 11 Trial Tr. 84-85 (Bilsbury: gave FESS by the Numbers
presentation more than once and it improved his business); GX2284 (transcript of
Timothy Steele “Total Ostomy” talk); GX2283_001 (audio of Timothy Steele Total
Ostomy talk which discussed using the Stratus as a drug delivery device).
                                                 11
        Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 12 of 21



        Based upon the evidence at trial, the Court also ruled that statements of at least

four other Acclarent employees were admissible under United States v. Petrozziello, 548

F.2d 20 (1st Cir. 1977) because they were made during, and in furtherance of, a

conspiracy: (1) Dan Harfe, a marketing manager, Tr. 21:9-10; (2) Matt Salkeld, Director

of Western Sales, id. at 21-22, (3) Jason Elmore, sales representative and manager, id at

24-25, and (4) Timothy Steele, sales representative and later manager, id. at 27-28. Thus,

based upon the Court’s ruling as to these four employees, the seven sales representatives

whose testimony is cited above, and the jury’s findings as to Facteau and Fabian, there

were more than five participants in the criminal activity.

        The Court’s decision denying Defendants’ post-trial motions also recognized that there

was evidence showing that far more than five individuals participated in the criminal conduct.

The ruling identifies no fewer than eight sales representatives or managers in Fabian’s sales

organization who participated in selling the Stratus for drug delivery. See Facteau, 2020 WL

5517573, at *7-12 (describing activities by Vanderkarr, Convery, Ader, Logan, Steffen, Elmore,

Bilsbury, Sean Riley, and unspecified “trainers”). The Court also concluded: “The Government

provided ample evidence of promotional activities directed specifically at Massachusetts

physicians and more nationally regarding the use of the Stratus for drug delivery.” Id. at *19.

Thus, the evidence demonstrated both that there were more than five criminally responsible

participants and that the criminal conduct was otherwise extensive.

        This four-level enhancement also is required because the criminal conduct was

otherwise extensive. Most of the 100-plus employees at Acclarent were involved in the

offense of distributing 30,000 or more Stratus devices over a period of several years. See

USSG § 3B1.1, Application Note 3 (noting that, “in assessing whether an organization is

‘otherwise extensive,’ all persons involved during the course of the entire offense are

                                                 12
        Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 13 of 21



considered. Thus, a fraud that involved only three participants but used the unknowing

services of many outsiders could be considered extensive.”); United States v. Arbour, 559

F.3d 50, 53 (1st Cir. 2009) (The disjunctive language of § 3B1.1(a) is important --- a

criminal activity may be extensive even if does not involve five or more participants).

        Thus, Fabian’s offense level should include the four-level enhancement because

there were five or more participants in the criminal activity for which the defendants were

convicted and of which they were organizers and leaders. See United States v. Chin, 965

F.3d 41 (1st Cir. 2020) (vacating sentence where court did not include four-point

enhancement for pharmacist who participated in corporate FDCA scheme).

        B.      Because Fabian Occupied a Position of Trust and Used it to Carry Out the
                Crimes, a 2-Level Enhancement Under USSG § 3B1.3 Is Warranted.

        As the Vice President of Sales at Acclarent, Fabian’s crimes of conviction also involved

abuse of a position of trust under USSG § 3B1.3. Along with Facteau, Fabian launched the

Stratus without FDA clearance for its intended use as a steroid delivery device. See, e.g.,

Facteau, 2020 WL 5517573, at *7-9. He thus used his senior executive position and managerial

discretion to help carry out these crimes.

        Application Note 1 to § 3B1.3 defines a position of public or private trust as

“characterized by professional or managerial discretion (i.e. substantial discretionary judgment

that is ordinarily given considerable deference)” and notes that “[p]ersons holding such positions

ordinarily are subject to significantly less supervision than employees whose responsibilities are

primarily non-discretionary in nature.” Id.

        Fabian fits § 3B1.3 definition in that he was the highest-ranking employee in the sales

organization overseeing 100+ sales representatives. He had a significant amount of discretion in

terms of how he directed his sales force to conduct itself. He used that discretion to help


                                                 13
        Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 14 of 21



Acclarent position the Stratus – through internal training and external promotion – for drug

delivery. Facteau, 2020 WL 5517573, at *7. As the leader of the sales representatives who

would be directly communicating with physicians about a device they would be implanting in

their patient, Fabian – like Facteau – was obligated to conduct himself in a way that would

protect the public health and not just increase his company’s sales.24 The First Circuit has ruled

that such conduct constitutes an abuse of a position of trust under USSG § 3B1.3. See United

States v. Gonzalez-Alvarez, 277 F.3d 73, 81-82 (1st Cir 2002). In reversing a district court’s

decision not to include the abuse of position of trust enhancement for a defendant who sold

adulterated milk in violation of FDCA, the Court explained:

        [W]e consider relevant to a § 3B1.3 inquiry whether the public expects that
        people in the position of the defendant will comply with health and safety
        regulations for which they are responsible. … The public was entitled to have
        dairy farmers like Gonzalez–Alvarez provide milk to processing plants compliant
        with all FDA and ORIL regulations, and accordingly we conclude that the
        defendant occupied a position of public trust.

        Gonzalez–Alvarez provided contaminated milk to Tres, intending that it reach the public
        in its adulterated state. It is clear from the record that his position as an ORIL-licensed
        dairy farmer significantly facilitated his commission of this offense. See U.S.S.G. §
        3B1.3. We therefore hold that Gonzalez–Alvarez abused the position of public trust with
        which he was entrusted, and that the district court should have applied a 2–level
        enhancement pursuant to § 3B1.3.

Id. (citations omitted).




        24
           See also United States v. Stella, 591 F.3d 23, 27-29 (1st Cir. 2009) (upholding abuse of
trust enhancement where nurse had discretion and unsupervised access to drugs); United States v.
Pruett, 681 F.3d 232, 248-49 (5th Cir. 2012) (applying § 3B1.3 enhancement to president and
chief executive officer of waste water treatment company for environmental crime on ground
that use of position facilitated the commission or concealment of the offense because he had
discretion to decide what efforts were taken to comply); United States v. Bracciale, 374 F.3d
998, 1005 (5th Cir. 2004) (holding that defendant who was regional sales manager at Kraft
Foods “occupied a position of private trust at Kraft” and “that his position of private trust
significantly facilitated the commission of the offense”).
                                                14
        Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 15 of 21



       In assessing whether the abuse of a position of trust enhancement is appropriate here, it is

important highlight the Court’s conclusion that the evidence at trial was sufficient to support

Facteau’s and Fabian’s convictiond not solely by virtue of their positions in the company, but

due to their personal and direct participation in the illegal conduct. Facteau, 2020 WL 5517573,

at *18, FN 140 (“This Court, however, does not need to grapple with the limits

of Park and strict liability in the context of this case because the evidence here clearly

demonstrated that defendants directly and personally participated in the charged conduct.”

(emphasis added)). Because Facteau and Fabian used their positions of both public trust (as to

public health) and private trust (as senior executives at Acclarent) to carry out the crime, a two-

point enhancement to their offense level under § 3B1.3 is required.

       C.      Final Calculation of Guidelines

       The correct calculation under the Sentencing Guidelines, therefore, is as follows:

       (i)     in accordance with USSG § 2N2.1, Fabian’s base offense level is 6 because the
               offenses of conviction involved violation of “Statutes and Regulations Dealing with
               Any Food, Drug, Biological Product, Device, Cosmetic, Agricultural Product or
               Consumer Product”;

       (ii)    in accordance with USSG § 3B1.1(a), Fabian’s offense level is increased by 4,
               because he and Facteau were organizers and leaders of criminal activity that
               involved five or more participants or was otherwise extensive; and

       (iii)   in accordance with USSG § 3B1.3, Fabian’s offense level is increased by 2 because
               he abused his of position of public or private trust or special skill.

       Fabian’s total offense level, therefore, is 12 (10-16 months).

III.   APPLICATION OF GUIDELINES AND SECTION 3553(a) FACTORS

         Application of the factors outlined in 18 U.S.C. § 3553(a) supports the recommended

 prison sentence for Fabian.

       A.      Nature, Circumstances, and Seriousness of the Offenses

       Fabian’s crimes are serious and significant. Fabian was the Vice President of Sales at

                                                 15
        Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 16 of 21



Acclarent and in charge of a 100-person sales force responsible for personally interacting with

physicians and selling to them a product that would be implanted in a patient’s skull, next to their

brain. As described in more detail in the Government’s sentencing submission relating to

Facteau, preserving the effectiveness and integrity of the premarket clearance and approval

processes for medical products serves an important governmental interest in protecting public

health and safety. See Thompson v. W. States Med. Ctr., 535 U.S. 357, 369 (2002). Like

Facteau, Fabian’s conduct in this case imperiled this important government interest and makes

imposition of a prison sentence appropriate.

        B.     History and Characteristics of the Defendant

        Fabian was a well-compensated senior executive when he arrived at Acclarent and before

the Stratus was launched. Despite having a prominent, well-paid position, he chose to push the

envelope at Acclarent and use his senior position to direct his sales force to sell the Stratus for a

use he knew it was not cleared for. He did so to make Acclarent look like a profitable

acquisition target, which would mean (and did mean) a significant financial benefit to him – the

$4 million payout he received when Johnson and Johnson bought Acclarent for $785 million in

2010.

        The Government is not suggesting that generating profits is improper, or that finding

motivation in financial reward is wrong. Here, however, increasing profits meant violating the

rules. In directing his sales force – through internal training and external promotion – to position

the Stratus as a drug delivery device, Fabian put the sales representatives working under him in

an impossible position: They were given a device that did not work for its only cleared use as a

spacer with saline. They were not given any training or promotional materials touting its benefit

for that cleared use. The materials and techniques they were provided to sell the device focused

on an intended use that the FDA refused to clear. They were then expected to sell that product

                                                  16
        Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 17 of 21



and hit their sales numbers using techniques received in sales training that were inconsistent with

the regulatory training they received (i.e., not to sell it for anything other than its cleared use as a

spacer with saline.). Fabian was not the one in the physician’s office tasked with doing this

dance; the sales representatives under him were the ones put in that unenviable position.

Compare Ader Tr. 11:58 (“Management from all levels … your managers were telling you to

sell the product and sell the product with drug delivery”) with GX1861 (catalog only

announcement observing that sales representatives at other device companies had been charged

or entered guilty pleas for misbranding).

        As with Facteau, there are no significant mitigating personal circumstances in Fabian’s

case. He was not in dire financial straits – far from it. PSR ¶¶ 110, 120. Fabian was seeking to

advance his own ambition, his company’s financial interests, and his own financial interests.

When someone in that position of responsibility takes advantage of that position to make more

money, a sentence of incarceration is appropriate.

        C.    Need to Promote Respect for the Law and Just Punishment

        The laws governing the approval and clearance of drugs and medical devices in this

country are designed to protect the public from unsafe and ineffective products. Declining to

sentence Fabian – who was at the top of Acclarent’s sales organization, who was personally

involved in the training of new hires to position the Stratus, and who personally directed those

beneath him to sell the Stratus for a use for which it had not been cleared (and praised them for

doing so) – to at term of incarceration would send the wrong message. See United States v.

Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) (expressing concern that minimal sentence

would send message “that would-be white-collar criminals stand to lose little more than a

portion of their ill-gotten gains and practically none of their liberty.”).



                                                  17
       Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 18 of 21



       D.     Need to Afford Adequate Deterrence

       Deterring others from violating the laws that protect the public and the credibility of the

FDA is of the utmost importance. Fabian’s decision not to play by the rules and his direction to

those beneath him to do the same makes general deterrence of paramount importance. General

deterrence through serious sentences for corporate executives who abuse of their positions is an

essential means of providing consumer protection in the critical area of medical devices and

drugs. Meaningful sentences are necessary to deter such conduct. Absent such deterrence,

others with the means and opportunity to enrich themselves at the risk of medical consumers, as

well as the healthcare payment system, will similarly and cynically conclude that the potential

rewards of such criminal activity outweigh the risks of being caught and punished. The

sentence in this case should send a message that a term of imprisonment is a reality for those

who choose to ignore the rules. Most importantly, the sentence also should assure law-abiding

market-participants that they are not foolish for playing by the rules and obtaining the necessary

approvals and clearances before distributing their products.

       E.     The Need to Avoid Unwarranted Sentence Disparities Among Defendants Guilty
              of Similar Conduct

       The legislative history of the Sentencing Reform Act of 1984, which created the United

States Sentencing Commission, made clear that one of the Act’s goals was to rectify the serious

problem in the criminal justice system where white-collar offenders were not being adequately

punished. See S. Rep. No. 98-225, at 77 (1983); see also Stephen Breyer, The Federal

Sentencing Guidelines and the Key Compromises Upon Which They Rest, 17 Hofstra L. Rev. 1,

20-21 (1988). The need to avoid disparities in sentencing and the gulf between white collar

sentences and non-white collar sentences calls strongly for a sentence of incarceration here,

where a top executive of a health care company chose to skirt the rules.


                                                18
        Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 19 of 21



       A sentence of incarceration for a misdemeanor conviction is consistent with sentences in

other cases, including many with far less evidence of personal and direct knowledge and

involvement by the corporate official. For example, in 2011, four corporate executives received

jail sentences ranging from five to nine months for FDCA misdemeanors for distribution of

adulterated and misbranded devices, notwithstanding the executives’ assertions that they lacked

knowledge of relevant wrongdoing. 25 The Court rejected the defendants’ arguments in that case

that they should not be sent to jail because they did not know that their conduct was illegal.

United States v. Higgins, 2011 WL 6088576, at *1 (E.D. Pa. 2011). Similarly, in October 2020,

the former chief executive officer of Indivior was sentenced to six months’ imprisonment for

Indivior’s marketing of an opioid-based product without any direct involvement in the illegal

acts. See United States v. Thaxter, 20-CR-00024, Dkt. 55 (W.D.V.A. Oct. 22, 2020); see also,

e.g., United States v. Quality Egg, LLC, 99 F. Supp. 3d 920, 942-946 (imposing three-month

prison sentences based upon responsible corporate officer liability for distribution of adulterated

eggs adulterated without evidence of defendants’ knowledge of the contaminated eggs), aff’d.

United States v. DeCoster, 828 F.3d 626, 631 (8th Cir. 2016).26



       25
           United States v. Bohner, No. 2:09-cr-403 (E.D. Pa. Dec. 13, 2011) (eight-
months); United States v. Higgins, No. 2:09-cr-403, 2011 WL 6088576, at *13-14 (E.D. Pa. Dec.
7, 2011) (nine months); United States v. Huggins, No. 2:09-cr-403 (E.D. Pa. Nov. 21, 2011)
(nine months); United States v. Walsh, No. 2:09-cr-403 (E.D. Pa. Nov. 22, 2011) (five months).
        26
           See, e.g., United States v. Haga, 821 F.2d 1036 (5th Cir. 1987) (ninety-day sentence
for misdemeanor distribution of misbranded drugs); United States v. Cohen, FDA Notices of
Judgment--Food (“F.N.J.”) No. 26,766 (D.N.J. 1959) (three-month sentence, upon revocation of
suspended sentence, for shipping adulterated eggs); United States v. Hohensee, 243 F.2d 367 (3d
Cir. 1957) (year-and-a-day sentence for strict-liability felony distribution of misbranded
drugs; V.E. Irons, Inc. v. United States, 244 F.2d 34 (1st Cir. 1957) (one-year sentence for
distributing misbranded food and drugs); United States v. Kaadt, 171 F.2d 600 (7th Cir. 1948)
(one-year sentences against responsible corporate officers for distributing misbranded drugs);
United States v. Catania Importing Co., F.N.J. No. 7876 (D. Mass. 1945) (three-month sentence
against treasurer/manager of corporation for adulteration and misbranding of oil); United States
v. Robinson, F.N.J. No. 9695 (N.D. Ohio 1946) (six-month sentence for adulteration and
                                                19
       Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 20 of 21



                                         CONCLUSION

       Fabian knew that the Stratus was only cleared to be used as a spacer with saline, and he

knew that it was not designed for that use and did not have a benefit when put to that use.

Nevertheless, he used his position at the Vice President of Acclarent’s robust sales force to help

position the Stratus – through internal training and his own personal direction and

encouragement of others – as a drug delivery device. Along the way, he ignored the rules and

put those sales representatives working under him in an untenable position. He deserves the

meaningful and reasonable prison sentence recommended here.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Patrick M. Callahan
                                              SARA MIRON BLOOM
                                              PATRICK M. CALLACHAN
                                              Assistant United States Attorneys
                                              John Joseph Moakley United States Courthouse
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3100
                                              RAQUEL TOLEDO
                                              Trial Attorney
                                              U.S. Department of Justice

Dated: January 6, 2021




misbranding of cocoa); United States v. New Essential Cheese Cake Co., F.N.J. No. 4919
(E.D.N.Y. 1943) (three-month sentences against corporate officers for shipment of adulterated
cheesecake); United States v. Maltese, F.N.J. No. 4480 (E.D.N.Y. 1942) (three-month sentence
for adulteration and misbranding of oil). FDA Notices of Judgment are available at
https://ceb.nlm.nih.gov/fdanj/.
                                                20
       Case 1:15-cr-10076-ADB Document 529 Filed 01/06/21 Page 21 of 21



                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants.

                                             /s/ Patrick M. Callahan
                                             Patrick M. Callahan
                                             Assistant United States Attorney


Date: January 6, 2021




                                                21
